                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 FREEMON JORDAN, SR.,

                           Plaintiff,

                     v.                    CAUSE NO.: 3:18-CV-882-RLM-MGG

 I.D.O.C., et al.,

                           Defendants.

                               OPINION AND ORDER

      Freemon Jordan, Sr., a prisoner without a lawyer, proceeds on Eighth

Amendment claims against Dr. Verdun, Lacey Goerske, Officer Burke, Officer

Jonas, Nurse Samantha, Ella Harmon, and Sherri Fritter for money damages

and injunctive relief on an Eighth Amendment claim of deliberate indifference

for denying him medical treatment for a rape that occurred in March 2018. ECF

12. The defendants move for summary judgment, arguing that Mr. Jordan failed

to exhaust his administrative remedies because he didn’t complete the grievance

process with respect to his claims.

      The defendants also provided Mr. Jordan with the summary judgment

notice required by N.D. Ind. L.R. 56-1 and a copy of both Federal Rule of Civil

Procedure 56 and Local Rule 56-1. ECF 64. The notice informed Mr. Jordan of

the importance of filing a response. It advised that, unless he disputed the facts

presented by the defendants, the court could accept those facts as true. It further

advised that a lack of response could result in the dismissal of his case.

Nevertheless, Mr. Jordan did not file a response.
      Summary judgment must be granted when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine

whether a genuine issue of material fact exists, the court must construe all facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003).

      Under    42   U.S.C.   §   1997e(a),   prisoners   must   exhaust    available

administrative remedies before filing lawsuits in federal court. “[A] suit filed by a

prisoner before administrative remedies have been exhausted must be

dismissed; the district court lacks discretion to resolve the claim on the merits,

even if the prisoner exhausts intra-prison remedies before judgment.” Perez v.

Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “Failure to exhaust

is an affirmative defense that a defendant has the burden of proving.” King v.

McCarty, 781 F.3d 889, 893 (7th Cir. 2015). The court of appeals has taken a

“strict compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d 804, 809

(7th Cir. 2006). “[A] prisoner who does not properly take each step within the

administrative process has failed to exhaust state remedies.” Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002).

      The grievance policy for the Indiana Department of Correction sets forth a

four-step grievance process. First, an inmate must attempt to informally resolve

a complaint, typically by speaking to the staff member most directly associated



                                         2
with the complaint. ECF 63-1 at 8-13. If the inmate can’t to resolve the complaint

informally, he may file a formal grievance with the grievance specialist. Id. If an

inmate is dissatisfied with the grievance specialist’s determination, he may file

an appeal with the warden or designee. Id. Finally, if an inmate is dissatisfied

with the warden’s determination, he may file an appeal with the department

grievance manager. Id.

      According to the grievance records, Mr. Jordan filed two formal grievances

in May 2018. ECF 63-4, ECF 63-5. In each of these grievances, Mr. Jordan lists

a rape incident as one of several issues but makes no reference to inadequate

medical care. Further, the grievance records indicate that Mr. Jordan did not

appeal either of these grievances after they were denied at the formal grievance

stage. ECF 63-3. In sum, the undisputed evidence demonstrates that Mr. Jordan

didn’t exhaust his available administrative remedies with respect to his claims

that he was denied adequate medical treatment. Therefore, the motion for

summary judgment is granted, and no claims remain in this case.

      For these reasons, the court:

            (1) GRANTS the motion for summary judgment (ECF 60); and

            (2) DIRECTS the clerk to enter judgment and to close this case.

      SO ORDERED on June 20, 2019

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        3
